     Case 1:18-cr-00244-DAD-BAM Document 53 Filed 08/28/20 Page 1 of 2

 1   DAVID A. TORRES AND ASSOCIATES
     David A. Torres, SBN135059
 2   1318 K. Street
 3   Bakersfield, CA 93301
     Tel: (661)326-0857
 4   Fax: (661)326-0936
     Email: dtorres@lawtorres.com
 5
     Attorney for:
 6   JULIAN BURMADO
 7                                   UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                       Case No. 18-CR-00244 DAD-BAM
11                      Plaintiff,
12           v.                                       STIPULATION AND ORDER TO
                                                      CONTINUE SENTENCING HEARING
13    JULIAN BURMADO,
14                      Defendants.
15

16   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE DALE A.
17   DROZD AND MELANIE ALSWORTH, ASSISTANT UNITED STATES ATTORNEY:
18          COMES NOW Defendant, JULIAN BURMADO, by and through his attorney of record,

19   DAVID A. TORRES hereby requesting that the sentencing hearing currently set for Tuesday,

20   September 1, 2020, be continued to Monday, November 2, 2020.

21          I am in week three of a homicide trial with a four week estimate which is scheduled to

22   continue into next week. AUSA Melanie Alsworth is assigned to both cases and is not available

23   to proceed until after October 12, 2020. After reviewing the court's schedule, Ms. Alsworth and I

24   have agreed to continue sentencing to November 2, 2020.

25

26
27

28
                                                      1
     Case 1:18-cr-00244-DAD-BAM Document 53 Filed 08/28/20 Page 2 of 2

 1         IT IS SO STIPULATED.

 2                                                         Respectfully Submitted,
     DATED: August 27, 2020                                /s/ David A Torres        ___
 3                                                         DAVID A. TORRES
                                                           Attorney for Defendant
 4                                                         JULIAN BURMADO
 5

 6
     DATED: August 27, 2020                                /s/Melanie Alswoth_______
 7                                                         MELANIE ALSWORTH
                                                           Assistant U.S. Attorney
 8

 9

10                                            ORDER
11
           IT IS SO ORERED that the sentencing hearing set for Tuesday, September 1, 2020 be
12
     continued to Monday, November 2, 2020.
13
     IT IS SO ORDERED.
14

15      Dated:   August 28, 2020
                                                  UNITED STATES DISTRICT JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 2
